DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 16-21, 23, 24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavka (US 2006/0111692, of record) in view of Pierpont (US 5484412).
Regarding claim 16, Hlavka discloses a robotic assembly ([0004]: “robotic catheter system 32”), comprising: a delivery catheter defining at least one lumen therethough ([0010], Fig. 8B: the “sheath 30” is a delivery catheter that defines a lumen); a deployment catheter that is positionable through the at least one lumen of the delivery catheter ([0010], Fig. 8B: the “guide instrument 18” is a deployment catheter that is positionable through the “sheath 30”), the deployment catheter including a steerable ([0008]: “instrument driver 16” allows for steering of the deployment catheter’s distal end) distal region (Fig. 8B: the “guide instrument 18” possesses a steerable distal region).  While Hlavka discloses an embodiment wherein a balloon assembly is coupled to a steerable distal region ([0019], Fig. 14C: “balloon 724” is coupled to the “guide instrument 18”), Hlavka does not explicitly disclose that the balloon assembly includes a first and a second balloon; and a support catheter extending through the first and second balloons and defining a lumen therethrough, wherein the first balloon is fixed to the support catheter and wherein the first balloon and the support catheter are independently translatable with respect to the second balloon.  However, Pierpont teaches first and second balloons (Fig. 3: “balloon 18A” and “external balloon 36, 38”) wherein a first balloon is fixed to a support structure and the first balloon and the support structure are independently translatable with respect to a second balloon (Fig. 3: “external balloons 36, 38” are independently translatable with respect to “balloon 18A” at the distal end).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the balloons of Pierpont to the robotic catheter body of Hlavka, as to provide occluding means at more than one position along a catheter’s path.
Regarding claim 17, Hlavka does not explicitly disclose that the second balloon of the balloon assembly includes an imaging balloon.  However, Hlavka does teach that the robotic catheter is equipped with an imaging element (Fig. 15, [0020]: “ultrasound transducers 726 to image”) immediately after teaching that the robotic catheter is to be anchored by an attached balloon to adjacent tissue ([0019]: “anchoring mechanisms”).  One having ordinary skill in the art would have recognized that an anchored imaging element would optimize image acquisition by minimizing motion blur.  Additionally, the inflation of an anchoring balloon, taught in the immediately preceding paragraph ([0019]) is clearly a means of supporting a subsequent task of the robotic catheter.  In other words, the anchoring is not performed purely for the sake of anchoring.  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to consider the robotic catheter of Hlavka to have an “imaging balloon”, as to provide minimal motion blur during image acquisition using the robotic catheter.
Regarding claim 18, Hlavka does not explicitly disclose that the first balloon of the balloon assembly includes an anchoring balloon coupled to the support catheter distally from the imaging balloon.  However, Pierpont teaches an anchoring balloon coupled to a support catheter that is proximal to the distal end of the extending catheter (Fig. 3: “anchoring catheter 22” carries “external balloons 36, 38”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the anchoring balloons of Pierpont to the catheter body of Hlavka, as to provide anchoring means within a bodily lumen.
Regarding claim 19, Hlavka does not explicitly disclose that the anchoring balloon is inflatable independently of the imaging balloon.  However, Pierpont teaches that balloons may be selectively inflated and deflated (2:21-23).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the selective inflation of Pierpont to the catheter balloon(s) of Hlavka, as to provide enhanced control over inflation and deflation.
Regarding claim 20, Hlavka does not explicitly disclose that the support catheter extends between the imaging balloon and the anchoring balloon.  However, Pierpont teaches that a catheter part extends between the anchoring balloons and the distal end balloon (Fig. 3).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the catheter configuration of Pierpont to the catheter body of Hlavka, as to provide an appropriate distance between the balloons.
Regarding claim 21, Hlavka does not explicitly disclose that the lumen of the support catheter is configured for passage through the imaging and anchoring balloons to a region distal of the anchoring balloon.  However, Pierpont teaches that the lumen of a supporting catheter goes through both the anchoring and distal end ballons (Fig. 3: “balloon dilation catheter 18”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to apply the catheter of Pierpont to the configuration of Hlavka, as to provide structural continuity to the catheter system.
Regarding claim 23, Hlavka discloses that the balloon assembly is inflatable into contact with surrounding tissue ([0019], [0022]: “expandable balloon 724” engage/anchor the robotic catheter to the surrounding tissue).
Regarding claim 24, Hlavka discloses that the balloon assembly supports an energy source ([0019], [0022]: “expandable balloon 724” physically supports the robotic catheter against surrounding tissue by engaging/anchoring the catheter, which is itself connected to an electrical source of energy).
Regarding claim 26, Hlavka discloses a control element for articulating the steerable distal region (Figs. 1-4, [0007]: “control system”; [0009]: “operator control station).
Regarding claim 27, Hlavka discloses that the control element includes a pull wire ([0008], Figs. 6 and 7 show pull wires).
Regarding claim 28, Hlavka discloses that the pull wire is spooled around a drive assembly ([0008], Figs. 6 and 7 show pull wires spooled around a drive assembly).
Regarding claim 29, Hlavka does not explicitly disclose that an imaging element is coupled to the balloon assembly.  However, Hlavka does teach that the robotic catheter is equipped with an imaging element (Fig. 15, [0020]: “ultrasound transducers 726 to image”) immediately after teaching that the robotic catheter is to be anchored by an attached balloon to adjacent tissue ([0019]: “anchoring mechanisms”).  One having ordinary skill in the art would have recognized that an anchored imaging element would optimize image acquisition by minimizing motion blur.  Additionally, the inflation of an anchoring balloon, taught in the immediately preceding paragraph ([0019]) is clearly a means of supporting a subsequent task of the robotic catheter.  In other words, the anchoring is not performed purely for the sake of anchoring.  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to utilize the imaging element while anchoring the robotic catheter, as to provide minimal motion blur during image acquisition using the robotic catheter.

Claim(s) 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hlavka (US 2006/0111692, of record) in view of Pierpont (US 5484412), as applied to claim 24 above, in view of Starksen (US 2005/0119523, of record).
Regarding claim 25, neither Hlavka nor Pierpont explicitly disclose that the energy source comprises a light emitting diode or an optical fiber.  However, Starksen teaches a catheter equipped with an optical fiber ([0043]: “fiber optic device”).  Thus, it would have been obvious to one of ordinary skill in the art before the invention was made to incorporate the optical fiber of Starksen’s catheter with the robotic catheter system of Hlavka and Pierpont, as to provide a well-known manner of communicating optical signals along a flexible catheter body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793